Case 1:19-cr-00016-JPJ-PMS Document 304 Filed 02/06/20 Page 1 of 2 Pageid#: 2658




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VIRGINIA
                                ABINGDON

 UNITED STATES OF AMERICA                     )
                                              )
               v.                             )
                                              )              Case No. 1:19-cr-00016
 INDIVIOR INC.                                )
 (a/k/a Reckitt Benckiser                     )
 Pharmaceuticals Inc.) and                    )
 INDIVIOR PLC                                 )

           UNITED STATES’ MOTION FOR EXTENSION OF TIME

        Counsel for Indivior Inc. (a/k/a Reckitt Benckiser Pharmaceuticals Inc.) and

 Indivior plc (collectively, “Indivior”) approached the United States of America

 (“United States”) requesting that the United States not oppose Indivior’s request

 for an extension of time to provide counsel for the Government Indivior’s reports

 of examinations and tests as described in Fed. R. Crim P. 16(b)(1)(B) and expert

 reports as described in Fed. R. Crim. P. 16(b)(1)(C). The United States agreed not

 to oppose such an extension and Indivior agreed it would not oppose an extension

 of time for the United States to provide defense counsel a list of the witnesses and

 exhibits it intends to introduce in its case-in-chief at trial.

        Accordingly the United States hereby requests an extension of time to

 February 18, 2020, to provide defense counsel with a list of the witnesses and

 exhibits it intends to introduce in its case-in-chief at trial.

        Indivior consents to the requested extension.
Case 1:19-cr-00016-JPJ-PMS Document 304 Filed 02/06/20 Page 2 of 2 Pageid#: 2659




       Also, the United States does not oppose Indivior’s request of an extension of

 time to February 25, 2020, as the date by which Indivior shall provide counsel for

 the Government with the reports of examinations and tests as described in Fed. R.

 Crim P. 16(b)(1)(B) and expert reports as described in Fed. R. Crim. P.

 16(b)(1)(C).

       A proposed order is submitted herewith.



                                 Respectfully submitted,

                                 DANIEL P. BUBAR
                                 First Assistant United States Attorney
                                 Attorney for the United States, Acting Under
                                 Authority Conferred by 28 U.S.C. § 515

                                 /s/ Randy Ramseyer, VSB No. 33837
                                 Albert P. Mayer
                                 Kristin L. Gray
                                 Joseph S. Hall
                                 Garth W. Huston
                                 Janine M. Myatt
                                 Carol L. Wallack

                                 United States Attorney’s Office
                                 180 West Main Street, Suite B19
                                 Abingdon, VA 24210
                                 Tel: (276) 628-4161
                                 Fax: (276) 628-7399
                                 Email: USAVAW.ECFAbingdon@usdoj.gov
